UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7489


LAWRENCE ADRAIN COXSON,

                Plaintiff - Appellant,

          v.

JEFFREY SHANK, MCTC;    MARVIN   METZ,   MCTC;   UNKNOWN   OFFICER;
ATTORNEY GENERAL,

                Defendants - Appellees,

          and

RAKESH MALIK, Dr.; CORRECTIONAL MEDICAL SERVICES, INC.,

                Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-01976-RWT)


Submitted:   February 23, 2012              Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Adrain Coxson, Appellant Pro Se.      Sarah W. Rice,
Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence      Adrain   Coxson    appeals      the    district       court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.          See 4th Cir. R. 34(b).               Because Coxson’s

informal brief raises no issues challenging the district court’s

disposition,      Coxson     has   forfeited    appellate            review    of   the

court’s    order.        Accordingly,   we   affirm    the      district        court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented         in    the     materials

before    the    court    and   argument    would   not    aid       the    decisional

process.



                                                                               AFFIRMED




                                        2